The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/22 has been entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required, for example: (a) Claims 24-25, 27, 29-30, 32, 34-35 all recite the language “user-adjustable device” which lacks proper antecedent basis in the specification.  It is suggested that the applicant use language contained in the specification, e.g., “selector switch” (see para [0068] of the instant specification) for the aforementioned “device”, in order to remain consistent throughout; (b) Claims 18, 21-24, 26-27, 29, 32-34, 37 all recite “control circuitry” which lacks proper antecedent basis in the specification;

(d) Claims 18, 21-22 all recite “second electrical power” which lacks proper antecedent basis in the specification;
(e) Claim 18 recites “threshold level” which lacks proper antecedent basis in the specification.

Claim Objections
Claims 24-25, 27, 29-30, 34-35 are objected to because of the following informalities: 
(a) Claim 24, line 2, after “operable” it is suggested to insert “in two or more positions” for clarity;
(b) Claim 25, line 2, after “operable” it is suggested to insert “in a third position” or similar language, for clarity;
(c) Claim 26, line 2, it is suggested to insert such language as “in a third position of a selector switch,” or the like, to define this “third position or “mode”;
(d) Claim 27, it is suggested to define each position of the switch to the “fail secure mode, fail safe mode and “remain in position” “mode”, for clarity;
(e) Claim 32, line 8, “a user-selectable device” should be changed to “selector switch” (as previously objected to, supra) and after “operable” the language “in two or more positions” should be inserted, or the like, for clarity;
(f) Claim 32, last 3 lines of the claim should be similarly amended as claim 25, supra;
(g) Claim 18, line 10, the phrase “threshold level” should be changed to “threshold charge” for clarity.

Claim Rejections - 35 USC § 112
Claims 18, 20, 23-27, 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. (a) In claim 25 (last line) and similarly for claims 27 & 32, reference to “remain in position” is vague and it is not readily apparent what “position” applicant is referring to; 
(b) Claim 18, line 5 (and similarly for claim 21) refers to “electrical power” and later reference to “first electrical power” and “second electrical power” is misdescriptive, as it is not readily apparent if the “first” and “second” electrical power is the same or different than the “electrical power” recited earlier in the claim, rendering the claim(s) indefinite.
(c) Claim 18, the language “the control circuitry is configured to direct a second electrical power from the power supply to the electromechanical actuator in response to a presence of a threshold charge in the energy storage device” is vague and misdescriptive as it is not readily apparent if this is a condition when the power supply is above or below a “threshold level,” and/or why the power supply would operate the electromechanical actuator when the energy storage device has a “threshold charge,” both of which render the claim indefinite.
As claims 20, 23, 24, 26-27, 29-31 depend from a rejected independent claim (18 or 32), these claims are rejected under the same grounds.
Claims 18, 20, 23-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for wherein the control circuitry is configured to direct a second electrical power from the power supply to the electromechanical actuator in response to a presence of a threshold charge in the energy storage device,” is considered to be subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, the inventor(s), at the time the application was filed, had possession of the claimed invention.  More specifically, the as filed specification only refers to the aforementioned “threshold charge” in para [0038]-[0040], and appears to disclose that when power is removed and a threshold charge is present in the energy storage device, i.e., capacitor 110, and is sufficient to drive the motor, does the lock move between the locking position and the unlocking position (see para [0038]), which teaching, is different and not sufficient, to the language now present in claim 18.

Allowable Subject Matter
Claims 21-22, 33-35, 37 are allowed.
Claims 29-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/10/22 have been fully considered but they are not completely persuasive in order to overcome all previous rejections of record.  It is noted that newly amended claims 21-22, 33-35 & 37 have been indicated as allowable, claims 29-32 would 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
February 4, 2022